DETAILED ACTION
	This is the first Office action on the merits. Claims 1-7 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/287,340, filed on October 6, 2016.
Information Disclosure Statement
The Information Disclosure Statements filed on June 20, 2019, May 8, 2020, October 23, 2020, and November 10, 2020 were received and considered by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “possibly” renders the claim indefinite because it is unclear whether the removal of polymeric material is a claimed feature or not.
Regarding Claim 7, the term “preferably” renders the claim indefinite because it is unclear what percentage of cut structural fibers represent the surface of the braking area.
The term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The percentage of cut structural fibers representing the surface of the braking area is indefinite due to the use of the term “about”.
Claims 1-6 are indefinite due to their dependency from the indefinite claim rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060267397 A1 (Possarnig et al.), cited in the IDS filed June 20, 2019.
Regarding Claim 1, Possarnig et al. discloses (Para. [0032]-[0039], [0042]-[0047], [0065]-[0071]; Figs. 1-9) a process for manufacturing a bicycle wheel component (rim 1), comprising the steps of: a) providing a bicycle wheel component (rim 1) having at least one braking area (2) configured to cooperate with a braking body, said braking area being made by molding of composite material (fiber-reinforced plastic) comprising structural fibers (10) incorporated in a polymeric material (11), and b) carrying out post-molding machining of at least one region of said at least one braking area (2), comprising the steps of: b1) removing only polymeric material, without removal of the structural fiber, from the entire region so that the structural fiber outcrops at least in part from the polymeric material (Para. [0069]-[0071]), and b2) removing the structural fiber and possibly the polymeric material according to at least one groove within the region (Para. [0042]-[0047]).
Regarding Claim 3, Possarnig et al. discloses the process according to claim 1, as discussed above. Possarnig et al. further discloses (Para. [0042]-[0047], [0069]-[0071]; Figs. 1-9) step b2) is subsequent to step b1) (surface layer 6 comprises no,  or virtually no, amount of reinforcing fibers and is removed first, then removal of material can be continued and furrows may be formed in the reinforcing fibers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Possarnig et al.
Regarding Claim 7, Possarnig et al. discloses the process according to claim 1, as discussed above. Possarnig et al. further discloses (Para. [0042]-[0047], [0069]-[0071]; Figs. 1-9) a surface 9 is formed comprising an amount of reinforcing fibers of more than 10%.
Possarnig et al. does not disclose the amount of cut structural fibers of the surface.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tailor the percentage of cut structural fibers on the surface of the braking area disclosed by Possarnig et al. to be in the claimed range, in order to optimize the braking surface in wet conditions without damaging the structural integrity of the material.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Possarnig et al. in view of EP 2765009 A1 (Davoine), cited in the IDS filed June 20, 2019. A translated copy of the reference has been provided by the Examiner.
Regarding Claim 2, Possarnig et al. discloses the process according to claim 1, as discussed above. 
Possarnig et al. does not disclose step b2) takes place according to a pattern of grooves.
However, Davoine teaches (p. 4-8; Figs. 1-13) a bicycle wheel with a braking area (braking zone 2) having a pattern (structure 6) of grooves (cavities 11) by removing structural fiber and/or polymeric material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the braking area disclosed by Possarnig et al. to include a pattern of grooves, such as taught by Davoine, to control the removal of water from the braking area in wet conditions.
Regarding Claim 6, Possarnig et al. discloses the process according to claim 1, as discussed above. Possarnig et al. further discloses (Para. [0032]-[0039], [0042]-[0047], [0065]-[0071]; Figs. 1-9) in step b1) polymeric material is removed to achieve a minimum amount.
Possarnig et al. does not explicitly disclose at least 60% of polymeric material is removed.
However, Davoine teaches (p. 8; Figs. 1-13) at least 80% of the resin in the surface layer is removed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the braking area disclosed by Possarnig et al. to remove at least 60% of polymeric material, such as taught by Davoine, in order to obtain a better coefficient of friction, improving braking performance.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Possarnig et al. in view of KR 20100007955 A (Nishida).
Possarnig et al. discloses the process according to claim 1, as discussed above.
Possarnig et al. does not disclose step b1) and/or step b2) are made by pyrolysis through a laser beam in the near infrared.
However, Nishida teaches (p. 4-5; Figs. 1-3) a workpiece of polymer material (1) cut by pyrolysis (shown as generated gas 3) through a laser beam (2) that can oscillate a wavelength from ultraviolet rays to near infrared rays by selecting an oscillation medium.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutting tool disclosed by Possarnig et al. with a laser beam, such as taught by Nishida, to improve the cutting accuracy when removing material.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose bicycle wheels with brake track features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617